DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status:
	Claims 1-14 and 22-23 are pending.
	Claims 22-23 are newly added.
	Claims 1-14 and 22-23 are examined as follow:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9-10 and 21-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by El-Siblani et al. US8372330B2.
Regarding claim 1, El-Siblani discloses a laser processing system (#90 System), comprising:
	a system frame (#110 work table); 
	a process frame (#140 elevator assembly) supported by, and moveable relative to, the system frame (#110 work table), wherein the process frame (#140 elevator assembly)  is configured to support a laser source (#108 pattern generator), a workpiece positioning system (#104 object build platform ) and a beam delivery system (#108 pattern generator); 
	an optics wall (#109 pattern generator support platform) coupled to the process frame (#140 elevator assembly); 
	a process shroud (#94 view window) coupled to the system frame (#110 work table) and extending over and alongside upper and lateral peripheral regions of the optics wall (#109 pattern generator support platform), wherein the process shroud (#94 viewing window), the optics wall (#109 pattern generator support platform) and the process frame (#140 elevator assembly)  enclose a first space (refer to El-Siblani annotated Fig. 2 shown below) for laser processing of a workpiece and wherein the process frame (#140 elevator assembly)  is moveable relative to the process shroud (#94 view window);
and an optics shroud (#125 upper door) coupled to the process shroud (#94 viewing window), wherein the optics shroud (#125 upper door), the optics wall (#109 pattern generator support platform) and the process frame (#140 elevator assembly)  enclose a second space (refer to El-Siblani annotated Fig. 2 shown below) for accommodating the laser source and wherein the process frame (#140 elevator assembly)  is moveable relative to the optics shroud(#125 upper door)(Refer to El-Siblani Figs 7-10 shown below).

    PNG
    media_image1.png
    804
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    585
    526
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    827
    506
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    819
    530
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    819
    530
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    793
    512
    media_image5.png
    Greyscale

	
	Regarding claim 4, El-Siblani further discloses a process base (refer to El-Siblani Zoom in Fig. 7 annotated below) supporting the process frame (#140 elevator assembly); and a mount (refer to El-Siblani Zoom in Fig. 7 annotated below) supporting the process base on the system frame (#110 work table).

    PNG
    media_image6.png
    766
    1005
    media_image6.png
    Greyscale

	
	Regarding claim 7, El-Siblani further discloses the optics wall (#109 pattern generator support platform) includes a beam port (#111 opening) defined therein, wherein the beam port (#111 opening) is configured to transmit laser energy (refer to El-Siblani Col 1 line 29-30) generatable by the laser source (#108 pattern generator).

	Regarding claim 9, El-Siblani further discloses the laser source (#108 pattern generator) is arranged within the second space (refer to El-Siblani annotated Fig. 2 shown above in claim 1).

Regarding claim 10, El-Siblani further discloses the workpiece positioning system (#104 object build platform ) is mounted on the process frame (#140 elevator assembly) and is arranged within the first space (refer to El-Siblani annotated Fig. 2 shown above in claim 1).

	Regarding claim 22, El-Siblani further discloses wherein the process frame (#140 elevator assembly) is moveable relative to the process shroud (#94 viewing window) when the first space is enclosed by the process shroud (#94 viewing window), the optics wall (#109 pattern generator support platform) and the process frame (#140 elevator assembly).

	Regarding claim 23, El-Siblani further discloses wherein the process frame (#140 elevator assembly) is moveable relative to the optics shroud (#125 upper door) when the second space is enclosed by the optics shroud (#125 upper door), the optics wall (#109 pattern generator support platform) and the process frame (#140 elevator assembly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. US8372330B2 (here by set forth as El-Siblani), in view of Kaplo et al. US5045635 (here by set forth as Kaplo).
	Regarding claim 2 and 3, El-Siblani does not discloses the use of a compliant sealing material between any wall and shroud.
	Kaplo discloses the use of a compliant sealing material (refer to Kaplo’s Abstract “conductive gasket”) in sealing compartment, enclosures or spaces (refer to Kaplo’s Abstract cite: “A conductive gasket for sealing facing flange plates against passage of electromagnetic and environmental effects has a conductive sheath, for example supported on a molded, resilient foam core, and structure for affixing the seal to conductive elements to be sealed“).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani invention enclosures with a compliant sealing material in sealing compartment, enclosures or spaces, as taught by Kaplo, in order to provide the ability to reduce electromagnetic and environmental effects (refer to Kaplo’s Abstract cite: “A conductive gasket for sealing facing flange plates against passage of electromagnetic and environmental effects has a conductive sheath, for example supported on a molded, resilient foam core, and structure for affixing the seal to conductive elements to be sealed“).

	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. US8372330B2, in view of Nayak et al. US7352198B2.
	Regarding claim 5, El-Siblani does not discloses wherein the process base includes a block of granite.
	Nayak discloses wherein the process base (#301 granite base) includes a block of granite (refer to Nayak Fig. 3 shown blow and Col 4 line 30-31cite:”…the joint 310 between the Z stage 302 and the granite base 301…”).

    PNG
    media_image7.png
    432
    563
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak process base with granite, as taught by Nayak, in order to provide rust resistant, precisely flat after cut and finished, durable and long lasting

	Regarding claim 6, El-Siblani does not disclose wherein the mount includes an elastomeric material.
	Nayak discloses wherein the mount (#311 joint) includes an elastomeric material (refer to Nayak Fig.3 shown above in claim 5 and Col 4 line 30-37 cite:”… the joint 310 between the Z stage 302 and the granite base 301 is illustrated with a spring symbol 310 to indicate the flexural (and vibratory) nature of the joint. Similarly, the connection 309 between the PHA stage 315 and the granite base 301 of the WHA stage 314 as well as the joint 311 between the granite base 301 and the floor 312 are also illustrated with spring symbols…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani mount with a joint that can flexural and vibratory, as taught Nayak, in order to provide the flexural and vibratory effect to control the vibration and fluctuation motion (refer to Nayak Col 4 line 30-37).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. US8372330B2.
Regarding claim 8, El-Siblani discloses the laser source is in second space, El-Siblani does not explicitly or clearly discloses wherein the laser source is mounted on the process frame in second space. it would have been obvious and the matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani laser source to mount on the process frame in second space, for that is well within one of ordinary skill in the art capability to arrange, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

	Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. US8372330B2, in view of Nagano et al. US20030052105A1.
	Regarding claim 11, El-Siblani does not disclose wherein the beam delivery system is arranged within the first space
	Nagano discloses a beam delivery system (#26 homogenizer optical system, #28 DMD, #30 condensing lens and #32 reflection mirror) is arranged within the first space ((#20, #20a and #20b and #20c XY-positioning mechanism) (refer to Nagano Fig. 1 shown).

    PNG
    media_image8.png
    558
    707
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani invention with wherein the beam delivery system is arranged within the first space, as taught by Nagano, in order to provide an inexpensive, high-speed, and highly precise operation (refer to Nagano Paragraph 0015 cite:”…the invention is to provide an inexpensive, high-speed, and highly precise laser sintering apparatus…”).

	Regarding claim 12, El-Siblani does not disclose a gantry mounted on the process frame and arranged within the first space.
	Nagano discloses a gantry (#20, #20a and #20b and #20c XY-positioning mechanism) mounted on the process frame (20b and 20c) and arranged within the first space (space outside of #10) (refer to Nagano fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani invention with a gantry refer to Nagano Paragraph 0015 cite:”…the invention is to provide an inexpensive, high-speed, and highly precise laser sintering apparatus…”).

	Regarding claim 13, the modification of El-Siblani and Nagano disclose substantially all features set forth in claim 12, El-Siblani does not disclose wherein the beam delivery system is mounted to the gantry. 
	Nagano further discloses the beam delivery system (#26 homogenizer optical system, #28 DMD, #30 condensing lens and #32 reflection mirror) is mounted to the gantry (#20, #20a and #20b and #20c XY-positioning mechanism) (refer to Nagano Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani invention with wherein the beam delivery system is mounted to the gantry, as taught Nagano, in order to provide an inexpensive, high-speed, and highly precise operation (refer to Nagano Paragraph 0015 cite:”…the invention is to provide an inexpensive, high-speed, and highly precise laser sintering apparatus…”).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. US8372330B2, in view of Mahoney et al. US20090121156A1.
	Regarding claim 14, El-Siblani does not discloses comprising a pump arranged within the second space, wherein the pump is configured to positively pressurize the second space.
Mahoney discloses a pump (refer to Mahoney Paragraph 0048 of “a pump”) is configured to positively pressurize the laser source space (refer as space within cap #20) (refer to Mahoney’s Paragraph 0048 cite A pump (not shown) pressurizes the space within cap 20”) (refer to Mahoney Fig.9 shown below).

    PNG
    media_image9.png
    580
    482
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani invention with a pump is configured to positively pressurize the second space, as taught by Mahoney, in order to prevent charged droplets are form with the space (refer to Mahoney paragraph 0048 cite:”… A pump (not shown) pressurizes the space within cap 20 so charged droplets are formed at the exit of cap 20…”).
However, Mahoney does not explicitly or clearly disclose the pump is arranged in the second space, but it would have been obvious to one of ordinary skill in the art and the matter of design choice to arrange the pump in the second space. for that is well within In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Response to Arguments
In the previous office action sent out on September 18th 2020, Page 3, Line 8 and Page 7, line 5 the “#140 workpiece positioning system” has a typical error, and it has been corrected to “#104 object build platform ” in this office action.
Applicant's arguments filed December 1st 2020 have been fully considered but they are not persuasive as the following reasons:
Applicant argued: “El-Siblani does not teach or suggest at least the above-emphasized features as recited in claim 1, For example, in rejecting claim 1, the Office Action interprets the work table 110 of El-Siblani as reading on the claimed "system frame;" interprets the combined structure of the elevator assembly 140 and part of a wall of the housing 91 connected with the elevator assembly 140 as reading on the claimed "process frame." However, none of the FIGS. of El- Siblani, or the text referring to the FIGS., illustrates or describes any wall of the housing 91 as being connected with the elevator assembly 140. If the rejection of claim 1 is to be maintained based on the interpretations described above, the Applicant requests more detailed explanation as to how a wall of the housing 91 of El-Siblani is connected with the elevator assembly 140” in remark page 1-2, and “rationale is insufficient to establish a prima facie case of obviousness” because “Simply adding the pump of Mahoney into the enclosed space of El- Siblani where the pattern generator 108 is located will not result in the formation of charged droplets anywhere in the space”, also “because El-Siblani does not include the microdroplet emitter 15”, and finally “Mahoney doesn't teach that the pump prevents the formation of charged droplets”. In Remark Page 4.”
Examiner’s response: the applicant’s argument above is not persuasive. The task of 102 rejections is “a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference”. Verdagaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631,2 USPQ2d 1051, 1053 (Fed. Cir. 1987). In this case, the reference El-Siblani et al. US8372330B2 discloses all the limitations as cited in claim 1, such as, a laser processing system (#90 System), a system frame (#110 work table), a process frame (#104 object build platform ), a laser source (#108 pattern generator), a workpiece positioning system (#104 object build platform ), a beam delivery system (#108 pattern generator), an optics wall (#109 pattern generator support platform), the process shroud (#94 view window), an optics shroud (#125 upper door) (see figure below).



    PNG
    media_image10.png
    845
    938
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    809
    1033
    media_image11.png
    Greyscale



In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “microdroplet” or “microdroplet emitter”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the phrase “microdroplet” or “microdroplet emitter” does not cited in the claim as mentioned by the applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761